Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 1 of 15




                 EXHIBIT “1”




                 EXHIBIT “1”
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 2 of 15




 I   R]CHARD A. SCHONFELD, ESQ
     Nevada Bar No. 6815
 2
     CHESNOFF & SCHONFELD
     520 S. 4Ih Street
 3
     Las Vegas, Nevada 89101
 4   rschonfeld@cslawoffi ce.net
     (702) 384-s563
 5   Attomey for Wade Beavers

 6                              IN THE JI]STICE COURT OF RENO TOWNSHIP

 7
                                  COUNTY OF WASHOE, STATE OF NEVADA
 8
      WADE BEAVERS,
 9
                                  Applicant,                         CONTINUATION PAGES TO
l0                                                                 APPLICATION FOR ORDER F'OR
                         -vs-                                     PROTECTION AGAINST STALKING,
lt    I-ATONIA SMITH,
                                                                    AGGRAVATED STALKING, OR
                                                                     HARASSMENT (NRS 200.591)
l2
                                  Adverse Party.
l3

t4              This Court previously issued a Temporary Protective Order in favor of Applicant Wade

l5   Beavers ("Mr- Beavers" or "Applicant") and against Adverse Party Latonia Smith ("Ms. Smith" or

l6   "Adverse Party") in this action on May 1,2019. On June 4, 2019, the Court conducted a hearing to

t7   determine whether or not         it   should enter an extended Temporary Protective Order against Ms.

l8   Smith.l The Court issued another Temporary Protective Order, and scheduted a follow-up hearing

19   on July 30, 2019.2 Mr. Beavers and Ms. Smith returned to Reno Justice Court on July 30, 2019.

20   The Court did not extend the Temporary Protective Orders since Ms. Smith did not contact Mr.

2l   Beavers in the interim. Since that time, Ms. Smith's actions have substantially devolved.

))              On October 31,2019, Ms. Smith arrived at Mr. Beavers' home. Mr. Beavers heard his

23   doorbell ring, and being Halloween, he answered the door believing the person to be a trick-or-

24   treater. When Mr. Beavers opened that door          @.                                                 As Mr.

25   Beavers tried to close the door, Ms. Smith forcibly pushed the door in, knocking Mr. Beavers to

26   the ground and injuring him. She oointed a eun at him and said            "We'rejust going to have a chat."

27
     I See   generally Tmnscript ofJune 4, 2019 Hearing on Beavers and Braselton Temporary Protectiye Orders against
28   t,8tonia Smith, attached as Exhibit   l.
     2
       Id. at 50-5t, 53.
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 3 of 15




 I   Mr. Beavers immediately fled his home. It is Mr. Beavers' understanding that an arrest warrant was

 2   executed on Ms. Smith on November               I , 201   9, that Ms. Smith is in federal custody, and   that federal

 3   and state court charges are being pursued. This requested Protective Order against Ms. Smith is in

 4   the event Ms. Smith is relea-sed on bail.

 5              While this Court is familiar with many of the facts and background history between Mr.

 6   Beavers and         Ms. Smith, Mr. Beavers represents the prior factual history for the Court's
 7   convenience, as        well as Ms. Smith's continued harassing behavior since the initial Temporary
 8   Protective Order was not extended.

 9              A.       Ms. Smith's Mother's Termination, the         Corresponding Threats and
                         Harassment, and the f irst Temporury Protective Order against Ms. Smith.
l0
ll              On November 15, 2Ol7 , Ms. Smith's mother, Annecer Peruzar, was terminated from her

t2   employment as a Guest Room Attendalrt at Planet Hollywood.3 Shortly thereafter, Samantha

l3   Radak, the employee tasked with informing Mrs. Perzuar of her termination, began receiving

14   "anonymous" threatening messages and social media posts under pseudonyms, ranging from

t5   calling Ms. R.qdak a racist to saying "bitch die."a Ms. Radak, through her counsel at Fennemore

16   Craig, P.C. (Mr. Beavers' law firm), sought a Temporary Protective Order against Ms. Smith as a

t7   result of these threatening messages and posts.s Caesars Entertainment Corporation, Planet

l8   Hollywood, and Ms. Radak also initiated litigation against Ms. Smith in an attempt to stop her

l9   threatening and hostile behavior.6 On March 19, 2018, the Las Vegas Justice Court issued a

20   Temporary Protective Order in favor of Ms. Radak and against Ms. Smith.?

21

22

23

24
     3
         Complaint in,{anecer Peruzar v, Caesdrs Entertdinment Corporation, er a/,, Eighth Judicial District Coud Cas€ No.
25   A- I E-784032-C, 8t fl 5.
     'March       15, 2018, Emergency Application for Order for Protection Against Stalking, Agg:avated Stalking, or
26   Harassment (NRS 200.591) in Las Vegas Township Justice Court Case No. l8PO042l, attached as Exhibit 2, at its
     Exhibit 2.
)1   5ld.
     6
         Complaint in Caesqts Entertaihment Corporqtion, el al. v. Latonia Smith, Eighth Judicial District Court Case No. A-
28   t8-171192-C.
     7
         Temporary Protective Order Against Latonia Smith in favor ofSamantha Radak, attached as Exhibit 3
                                                                   .|
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 4 of 15




 1              B        The Peruzar Litigation, Ms. Smith's Inappropriate Actions toward Fennemore
                         Craig, and the Second Temporary Protective Order against Ms. Smith.
 2

 3              On November 5, 2018, Annecer Peruzar initiated a lawsuit against Caesars Entertainment

 4   Corporation and Planet Hollywood related to her termination from Planet Hollywood.s Fennemore

 5   Craig, P.C. ("Feruremore") represents defendants Caesars Entertainment and Planet Hollywood in

 6   the Peruzar Litigation. Specifically, Fennemore Director Shannon Pierce ("Ms. Pierce") and

 7   Fennemore associate Mr. Beavers are the lead attomeys for defendants in the Peruzar Litigation.

 8             Ms. Smith later submitted an affidavit in the Peruzar Litigation accusing Ms. Pierce of being

 9   a   "lying, lonely, bitter old woman" with a "cognitive deficiency" and a "disgrace to the professional

t0   community."     e
                         On April 17, 2019, foltowing a hearing in the Peruzar Litigation, Ms. Smith
1l   threatened Ms. Pierce in person, specifically threatening to             "f--   up" Ms. Pierce and punch her in

12   the face.l0 In response to Ms. Smith's threatening behavior, which was captured by both audio and

l3   video footage, Ms. Pierce filed an Application for a Temporary Protective Order against Ms. Smith

t4   the following day,     lr which the [,as Vegas Justice Court subsequently issued in favor of Ms. Pierce

l5   and against Ms. Smith.r2

l6             C,        The "Anonymous" Death Threat to Mr. Beavers and Other Fennemore
                         Employees Associated with the Peruzar Litigetion and the Third Set of
17                       Temporary Protective Orders Against Ms. Smith,
l8             A week after Ms. Smith's threatening and hostile behavior toward Ms. Pierce, Mr. Beavers,

t9   and another Fennemore employee, Shawna Braselton, received an "anonymous" letter exclaiming:

20   "IT'LL BE THE END OF LIVES . . . EMBODYING THE RAGE OF ALL                                                    MASS

21   MURDERERS . . . WILL NEVER SEE IT COMING . . .IT WILL BE LIGHTS OUT" and
))   ..CONGRATULATIONS YOU HAVE JUST BEEN ADDED TO THE HIT LIST . . . NO ONE IS

23   WALKING AWAY T'NSCATHED. . . P,S. CONGRATS ON YOUR WEDDING SHAWNA,
24

25   8
       See generally, Complairl.'lu;, Annecer Peruzur y. Caesars Entertainment Corporation, et al., Eighth Judicial District
     Court Case No. A-18-784032-C (the "Peruzar Litigation").
26   e
       Latonia Smith's April 16, 2019 Affidavit, attached as Erhibit 4, at lJ l.
     r0 See April 2 t, 2019 Aflidavit of Shannon Pierce, attached as Exhibit 5, at
                                                                                   {n 2-6.
27   trApril 18,2019, Applicatior for Order for Protection Against Stalking, Aggravated Stalking, or Harassment (NRS
     200.591) in Las Vegas Township Justice Court Case No. 19PO0589, attached as Exhibit 6.
28   t'?May 21,2019 Temporary Protective Order in las Vegas Township Justice Court Case No. 19PO0589, attached as
     Exhibit   7.

                                                                3-
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 5 of 15




 I   HOPEFULLY YOU WILL BE AROUND FOR MANY YEARS TO ENJOY IT."rr As                                          a result   of,

 2   and in response to, the "anonymous" death threat, Mr. Beavers and Ms. Braselton sought, and this

 3   Court issued, Temporary Protective Orders against Ms. Smith.ra

 4                On June 4, 2019, this Court conducted a hearing to determine whether or not it should enter

 5   an extended Temporary Protective Order against Ms. Smith.l5 The Court issued another Temporary

 6   Protective Order, and scheduled a follow-up hearing on July 30, 2019.16 The Court cautioned Ms.

 7   Smith that "even           if   [the temporary protective order] is not extended,   it's always without a prejudice
 8   so that an applicant can come back                in and apply again, and now there's a record" and that the
 9   outcome could be "drastically difference" compared to the first series of temporary restraining

l0   orders.lT

11                Mr. Beavers, Ms. Braselton, and Ms. Smith all returned to Reno Justice Court on July 30,

t2   2019. The Court did not extend the Temporary Protective Orders since Mr. Beavers and Ms.

l3   Braselton were not harassed in the interim.

14                D.      Ms. Smith's False Allegations Regarding Mr. Beavers.

15                As a threshold matter, Mr. Beavers does not know Ms. Smith, does not want contact with

l6   Ms. Smith, obtained the above-mentioned protective order against Ms. Smith, and has only been in

t7   Ms. Smith's presence on three limited occasions (during public court hearings on his prior-obtained

18   protective order, and once in response to the fraudulent temporary protective order Ms. Smith

19   sought against him, discussed belorv ) prior to her pulling a gun on him on October 31.

20                On September 4, 2019, Ms. Smith sent Mr. Beavers correspondence accusing him of

2l   sending her sexually explicit communications, letters and,/or "clues/keys" containing sexually

22   explicit messages; leaving sexually explicit communications at her doorstep and/or car; and stalking

23

24

25   ll Death Threat received at Fennemore's Reno Offices on April 25,2019       addressed to Wade Beavers and Shawna
     Braselton, attached as Exhibit E (emphasis and capitalization in original).
     ra
26      May l, 2019 Temporary Protective Order in Reno Township Justice Cout Case No, RCP20l9-000263, auached as
     Exhibit 9; May 1,2019 Temporary Protective Order in Reno Township Justice Court Case No. RCP20l9-000262,
27   attached as    Exhibit   10.
     t'   See   generally,Ex.   l.
     t6
28        Id. at5o-5r,53.
     17
          Ex. I at 52.

                                                                -4
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 6 of 15




 I   HOPEFULLY YOU WILL BE AROUND FOR MANY YEARS TO ENJOY IT."rr As                                          a result   of,

 2   and in response to, the "anonymous" death              theat, Mr. Beavers and Ms. Braselton sought, and this
 3   Court issued, Temporary Protective Orders against Ms. Smith.ra

 4               On June 4, 2019, this Court conducted a hearing to determine whether or not it should enter

 5   an extended Temporary Protective Order against Ms. Smith.ls The Court issued another Temporary

 6   Protective Order, and scheduled a follow-up hearing on July 30,2019.16 The Court cautioned Ms.

 7   Smith that "even        if    [the temporary protective order] is not extended, it's always without a prejudice

 8   so that an applicant can come back              in and apply again, and now there's a record" and that the
 9   outcome could be "drastically difference" compared to the first series of temporary restraining

l0   orders.lT

11              Mr. Beavers, Ms. Braselton, and Ms. Smith all returned to Reno Justice Court on July 30,
12   2019. The Court did not extend the Temporary Protective Orders since Mr. Beavers and Ms.

13   Braselton were not harassed in the interim.

l4              D.        Ms. Smith's False Allegations Regarding Mr. Beavers.

l5              As a threshold matter, Mr. Beavers does not know Ms. Smith, does not want contact with

l6   Ms. Smith, obtained the above-mentioned protective order against Ms. Smith, and has only been in

t7   Ms. Smith's presence on tkee limited occasions (during public court hearings on his prior-obtained

l8   protective order, and once in response to the fraudulent temporary protective order Ms. Smith

19   sought against him, discussed below ) prior to her pulling a gun on him on October              3   L

20              On September 4, 2019, Ms. Smith sent Mr. Beavers correspondence accusing him of

2l   sending her sexually explicit communications, letters and/or "clues,&eys" containing sexually

22   explicit messages; leaving sexually explicit communications at her doorstep and/or car; and stalking

23

24

25   13
       Death Threat received at Fennemore's Reno Offices on April 25, 2019 addressed to Wade Beavers and Shawna
     Braselton, attached as Erhiblt E (emphasis and capitalization in original).
26   r'May l, 2019 Temporary Protective Order in Reno Township Justice Court Case No. RCP20t9-000263, attached as
     Exhibir 9; May 1, 2019 Temporary Protective Order in Reno Township Justice Court Case No. RCP20I9-000262,
)1   attached as   Exhibit   10.
     tt See generally,Ex.l,
28        at 5o.51, 53.
     '6 -Id
     t1 Ex.   I at 52.

                                                               -4-
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 7 of 15




 I   her for sexually explicit purposes.lE The letter did not reference an alteged June 46 assault.le Mr.

 2   Beavers responded to Ms. Smith's September 4letter, through counsel, unequivocally denying her

 3   false accusations.2o Ms. Smith, in tum, responded to Mr. Beavers' counsel by telling him to "stay

 4   out of matters that don't concem [him]" and calling him a "prick."2r

 5               Ms. Smith then filed an    ex   parte application for a Temporary Protective Order against Mr.

 6   Beavers in Las Vegas, alleging for the first time that Mr. Beavers assaulted her following the June

 7   4s hearing on his application for Temporary Protective Order against her.22 Ms. Smith did not raise

 8   this unfounded accusation when she returned to this Court on July 30 for the hearing on an extended

 9   protective order in favor of Mr. Beavers, nor did she mention it in any prior conespondence.

l0               Given the severity ofthe accusations in Ms. Smith's application for Temporary Protective

il   Order, coupled with the fact that Mr. Beavers was not afforded an opportunity to respond, the Las

lz   Vegas Justice Court issued a Temporary Protective Order in favor of Ms. Smith and against Mr.

l3   Beavers,B But Ms. Smith's allegations are demonstrably untrue.

14               This Court asked Ms. Smith to remain in the courtroom while the bailiffserved her with the

l5   Temporary Protective Order while excusing Mr. Beavers, Ms. Braselton, and their counsel.24 Mr.

t6   Beavers, Ms. Braselton, and their counsel had private security escort them to their vehicles at the

t7   conclusion of the June 4th hearing when Ms. Smith now claims that Mr. Beavers assaulted her.25

18   Indeed, Mr. Beavers traveled back to Fennemore's office with Ms. Braselton and their counsel, and

19   Mr. Beavers was never outside the presence of his counsel while leaving the hearing.26 Thus three

20   witnesses, including a practicing attorney and a former law enforcement officer whose last

2t
22

ZJ   r8
          September 4, 2019 Correspondence from L. Smith to W. Beavers, attached as   Exhibit I l.
     te   ld.
24   20
        September 6, 2019 Correspondence from A. Fugazzi to L, Smith, attached as Erhibit 12.
     2r
        September 9, 2019 Correspondence from L. Smith to A. Fugazzi, attached as Exhibit 13.
     22
25      September 9, 2019 Application for Temporary Protective Order in Las Vegas Justice Court Case No. l9PO1449,
     anached as Exhlbit 14.
26   2r September 10,   2019 Temporary Protective Order in Las Vegas Justice Court Case No. 19PO1449, attached   as
     Exhibit     15.
     21
          ld. at 53.
     25
         October 2, 2019, Motion to Vacate Temporary Protective order Nunc Pro Tunc and for the Court to Deny an
28   Extended Protective Order, anached as Exhibit 16, at its Exhibit B, Affrdavit ofLarry Lodge.
     '?6
         /d at its Exhibits K and L.
                                                             -5-
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 8 of 15




 I   employment was supervising Sheriff Sergeant at the Reno Courthouse, testified that the alleged

 2   assault could not have occurred.2T

 3              On October 2, 2019, Mr. Beavers filed a Motion to Vacate the Temporary Protective Order

 4   Latonia Smith improperly obtained against him nunc pro tunc and for the Court to Deny an

 5   Extended Protective Order.28 The matter carne for hearing on October        8.2e   The Court vacated the

 6   Temporary Protective Order nunc pro /znc as though the Temporary Protective Order was never

 7   issued against N4r. Beavers and denied an extended Protective Order.3o Specificalty, the Court held

 8   that:

 9                     Ms. Smith failed to clearly inform the Court that Mr. Beavers had a
                       temporary protective order against Ms. Smith through the Reno
10
                       Justice Court. Ms. Smith had been served with the protective order,
ll                     and certainly would have known that outcome. The pleadings and
                       exhibits that have been submitted in this case demonstrate that Ms.
12                     Smilh is familiar with the litigation process. The Court has a concem
                       regarding Ms. Smith withholding critical information fiom the Court
t3                     when applying for a restraining order under penalty ofperjury, The
                       Court frnds that the withholding of the information regarding the
14
                       issuance of a protective order against Ms. Smith and in favor of Mr.
l5                     Beavers, adversely impacts Ms. Smith's credibility;

16
                       The Court issued a temporary protective order in an ex parte rnarr:,er
17                     prior to Mr. Beavers having the opportunity to present a response to
                       the application. Mr. Beavers submission to the Court contradicts the
l8                     claims made by Ms. Smith and challenges the credibility of the
                       application that was submitted by Ms. Smith. The Coud would not
l9
                       have granted the ex parte temporary protective order had it been in
20                     possession of the information provided by Mr. Beavers in his Motion
                       to Vacate. The Court finds that there is a plethora of evidence
2t                     submitted by Mr. Beavers that discredits the application filed by Ms.
                       Smith.3l
22

23

24

25

     z7
26        Id.
     28   ld
a1   2e
       See October 28, 2019 Order Vacating Temporary Protective Order Nunc Pro Tunc and   Denfng Motion for   an
     Extended Protectivc Ord€r, attached as Exhibit 17.
     1o
28        Id.
     tt ld.

                                                        -6-
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 9 of 15




 I              Tellingly, the Court concluded by "caution[ing] Ms. Smith that thete are new statutes in
 2   place that can subject a party to criminal penalties for the filing of incorrect documents with a

 3   cout.'32

 4              E       The Second "Anonymous" Death Threat to Fennemore Employees Associated
                        with the Peruzar Litigation.
 5

 6              On September 30,2019, Fennemore attomeys including Ms. Pierce and Tyre Gray received

 7   harrowing death tlueats at their respective Reno and [,as Vegas offices. The death threat provided:

 8                      Your throat will be slit you will be recorded as the blood spills from
                        your neck andjust as you gasp to take your final undeserving breath
 9
                        three bullets will be placed right through your skull You will be
l0                      hunted to the ends of the earth young or old You and every blood
                        relative you leave behind you and every friend you have you and
ll                      every person who speaks to you you and every person who helps you
                        you and every single one ofyou will suffer and will be slaughtered
12                      like less than animals When you least expect it you will beg for your
                        lives and your childrens lives. everyone around you will die a painful
l3                      death The marks of your dried tears will be left with your bloodied
t4                      brain splattered across the floor your body will be fed to the animals
                        and the insects who sit above you Petition the gods to die a different
l5                      death petition them to grant you mercy in the next life because none
                        will be found in this one and there will be no mercy in your death
t6                      petition them for some other death than the one that will meet you at
                        the hands of the black and pale horse because when you are caught
t7
                        there will only be suffering the horses have been dispatchedjihad has
l8                      been declared against you the black horse carries scales in his hand
                        the pale horse has a rider and his name is death they will hunt you
19                      until they rid you of your place here they will come like thieves in
                        the night and your destruction will come suddenly like labor pains
20                      your suns will become black like sackcloth and your moons will
                        become like blood you will stand before the white throne ofthe gods
21
                        and they will judge you using the book of life you will be thrown
22                      with hades and death into the lake offrre the gods will reward those
                        who bring you to your end through pain and suffering You will suffer
23                      and die for your sins rnay the odds ofa different death be ever in your
                        favor.3l
24

25

26

27
     12
          ld.
28   33
          September 30, 2019 Death Threats receivcd by Shannon Pierce and Tyre Gray, attached 8s   Exhibits   18 and 19,
     respoctively.

                                                           -7
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 10 of 15




 I                  The death threat received by Ms. Pierce also included a note that "thee shall kicketh the

 2    bucket first."3a Unsurprisingty, Mr. Gray is also associated with the Peruzar Litigation. Indeed, the

 J    Peruzar Litigation is the common thread that links Mr. Beavers, Ms. Braselton, Mr. Gray, and Ms.

 4    Pierce.

 5                  X',    The X'ennemore and Pierce Litigation.

 6                  Consistent with her repeated, harassing behavior, Ms. Smith filed two concurrent lawsuits

 7    in May 2019 against: (1) Fennemore,3s and (2) Ms. Pierce, Caesars Entertainment Corporation, and

 8    Planet Hollywood.36 The claims in both cases are virtually identical: Ms. Smith falsely alleges that

 9    a Fennemore attomey made defamatory and racist comments toward her and that Fennemore

l0    attomeys improperly sought Temporary Protective Orders against Ms. Smith in a concerted                        effo(
ll   to harass her.37

t2               Feruremore and Ms. Pierce have both sought dismissal of the respective actions because:

l3   (1) the Complaints are barred by Nevada's anti-SLAPP statute, NRS 41.660, and the absolute

t4   litigation privilege since they wholly relate to Fennemore's representation of its clients and

l5   employees and petitioning the courts for redress; and (2) Ms. Smith's claims                    fail   as a matter   of
t6   Iaw.38

t7               Because ofthe high probability ofsuccess on their Motions, Fennemore and Ms. Pierce also

l8   sought to stay discovery in the respective actions pending resolution oftheir Motions to Dismiss.3e

19   In response, Ms. Smith issued overly broad and onerous subpoenas to Fernemore and seven of its

20   employees, improperly seeking to personally inspect Fennemore's Nevada offices, depose the

2l   Fennemore employees (including Mr. Beavers), forensically examine the Fennemore employees'

22   penonal computers and cellphones, and compel the production of privileged, work product, and
23   confidential documents.a0 The subpoenas not only demonstrated an abuse ofthe discovery process,

24

,<   34
          Ex. 16.
     15
            United States Dishict Court, District ofNevada Case No. 2:19-cy-00856-GMN-NJK (the "Pierce Action").
          .See
26   '6.gee United States District Court, District ofNevada Case No. 2: l9-cv-00E24-GMN-EJY(the "Fennemore
                                                                                                                  Action").
     17
        See Molion to Consolidate Cases, ECF No. 48 in the Pierce Action, attached as Exhibit 20.
27   rt See e.g., Motion to Dismiss in the Fennemore Action, ECF No. 10, attached as Ethibit 21.
     te See e.g., Ju'ly 31,2019 Motion 1o Stay Discovery in the Fenn€more Action, ECF No. 19, attached as Exhibit 22
     10 See Redacted Emergency Motion to
28                                             Quash, or in the Altemative, Motion for a Protective Order iD the Fennemore
     Action, ECF No. 37, atrached as Exhibil 23.

                                                              -8-
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 11 of 15




 I    they also reflected Ms. Smith's troubling and devolving pattem. In response, Fennemore and the

 2    subpoenaed Fennemore employees filed an Emergency Motion to Quash the Subpoenas, or in the

 ,    Alternative, for a Protective Order.al

 4               Magistrate Youchah, the presiding Magistrate over the Fennemore Action, set a hearing for

 5    September       25,2019 on Fennemore's Emergency Motion to Quash, as well                       as numerous other

 6    pending discovery motions, including Fennemore's Motion                         to Stay Discovery.    a2 Magistrate

 7    Youchah granted Fennemore's Motion                    to Stay Discovery        and denied    all other outstanding
 8    discovery motions, without prejudice, as moot.43 In granting Fennemore's Motion, Magistrate

 9    Youchah found that Ms. Smith made "highly unusual allegations                           of   improper conduct by

10   Fennemore counsel during the course of state court litigation"aa and that Ms. Smith's Complaint

ll   was "highly       unlikely" to survive dismissal for six reasons: "(       1) Fennemore is immune      from liability

t2   under NRS 41.650; (2)            Plaintiff s claims are barred by the absolute litigation privilege; (3) Plaintiff

l3   has not pleaded and cannot prove an actionable                 civil conspiracy; (4) Plaintiff has not pleaded      a

T4   plausible claim for slander/slander per se or defamation/defamation per se claim; (5) Plaintiff has

15   not pleaded a plausible claim for IIED; and (6)            Plaintiffs   cause   ofaction for a permanent injunction

16   fails as a matter of law."45 Magistrate Youchah issued her oral order staying discovery from the

17   bench on September 25, 2019, and formally entered her findings on September 30,2019.46

18               In   response     to the adverse ruling, Ms. Smith's           behavior became firther unhinged.

l9   Fennemore believes that Magistrate Youchah's ruling was the catalyst for the death threats to Mr.

20   Gray and Ms. Pierce received just days later,aT Ms. Smith promptly filed objections to Magistrate

21   Youchah's Order,as as well as an Emergency Motion to Vacate Magistrate Youchah's Orderae and

22   an Emergency Motion to              Lift   Stay.so When   the Court denied Ms. Smith's emergency relief sua

23

24   lt ld.
     a2
          See Magistrate    Youchah's Order, ECF No. 67 in the FeDnemore Action, attached as Exhibit 24, at l0:16
25   43   ld, at ll,8-12i6.
     4 ld.
     45       ^t216-8-
26        Id. zt 4:22-28,
     46
          Id.
27   a? SeeExs. 19, 20.
     48
        EcF No. 69 in th€ Fennemore Action.
     4e
28      ECF No. 70 in dte Fermemore Action.
     r0
        ECF No. 7l in tle Fennemore Action.

                                                                 -9-
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 12 of 15




 1    sponte,5t Ms. Smith again filed Motions to Vacate Magistrate Youchah's Order and to                    Lift the Stay
 2    of Discovery.52 In those Motions, Ms. Smith falsely accuses the Court of allowing defendants time

 3    to delete and alter evidence/testimony, accuses the Court of being "incredibly naive and/or just

 4    completely ignorant," accuses the Court of"aiding defendants," and challenges the Court's ethics.53

 5                  Ms. Smith also filed an "Emergoncy" Motion to Expedite the Ruling on her pending Motion

 6   to Remand the Pierce Action,5a which the Court similarly denied sza lp onte, findingthatMs. Smith

 7    failed to present any evidence that the delay in deciding her motion has allowed defendants to delete

 8    and alter evidence.55 Ms. Smith responded by refiling her Motion with additional commentary

 9   directed toward the Court.56 There, Ms. Smith accused the Court of "aiding defendants as they

l0   always have been,"57 accused the Court               ofnot reading her Motion,58 threatened that her "patience
ll   with this Cou( is wearing thin,"5e and asserted that she 'kill be filing a writ next (eye roll)."60

12                 On October 17,2019, Magistrate Koppe granted Ms. Pierce's analogous Motion to Stay

IJ   Discovery in the Pierce Action.6l In response, Ms. Smith filed a vitriolic and hate-filled Objection

t4   and "Motion for New Review."62 Ms. Smith's filing is nothing short of indecorous. Ms. Smith

15   refened to Fennemore's counsel as "deplorable"63 and Magistrate Youchah as "dishonorable."6a

l6   She falsely accused the Court and defendants of having ex                   parte commlrnications, referred to the

17   Court as 'Just another arm of defendants' defense team,'65 and accused the Court of "actively

l8   assisting defendants."66 Ms. Smith stated that the judiciary needs to get "their heads fiom out                    of
19

20
     5r   EcF Nos. 72, 73 in the Fennemore Action.
21   t2,See Second Motion to Vacate Order        of Magistrate Judge and Lift Stay, ECF No. 74 in the Fennemore Action, and
     attached as Erhibit 25.
))   53
        Id. at l:27-2i4.
     e  Se€ ECF No. 88 in the Pierce Action.
L)   55
        See ECF No. 9l in the Pierce Action.
     16,9ee
             ECF No. 92 in the Pierce Action, and attached as Exhibit 26.
     57
24      Id. at l:25-26.
     5'Id at2:l-2.
25   s Id. at2tl5.
     60
          ld.   at 4:5.
     6r
26      Soo ECF       No. 93 in thc Pierce Action.
     6'zSee ECF       No. 95 in the Pierce Action, and attached as Exhlbit 27.
     63
27     ld. al2t6
     d Id. at 2:7 .
28   6 ld. at2:9-12.
     6 ld. at 3:3.4.

                                                                  -   l0-
       Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 13 of 15




  1     their own piss filled toilets."67 She objected to "whitejudges,' stating rhat she is ,.highly sick ofyou

  2     old, out-of-touch, racist, pathetic white judges"68 because they are "psychologically incapable of

  3     any type of unbiased decisions."6e She called Magistrate Koppe "ignobte,"?o "comrpt,'71 and

  4     "mentally incapable of being impartial and handicapped by the same white supremacist mentality

  5     held by vile whites in this country."72 Ms. Smith accused the Court of being mostly filled by white

  6     supremacists, and called                      il   a   "KKK    Kangaroo Court."73 Ms. Smith concludes: "you are all   full of
  7     shit. Sincerely."

  8                   G.            The Fraudulent State Court Complaint against Mr, Beave rs and Fennemore.

  9                   On October 21, 2019, Ms. Smith filed another lawsuit in Nevada's Eighth Judicial District

10     Court against Mr, Beavers, Fennemore Craig, and the State ofNevada regarding the alleged June

ll     4, 2019 assault. In the caption, Ms. Smith requests "NOT TO ASSIGN TO                                 A WHITE JUDGE IF
t2     POSSIBLE (THEY ARE INHERENTLY BIASED/RACIST AGAINST MINORITIES AND IT

l3     IS JUST A PART OF THEIR PSYCHOLOGICAL MAKEUP AND TRAINING; THANK
14     YOU;".?4 In that Complaint, Ms. Smith repeatedly refers to Justice Piene Hascheff as a "white

15     racist"?s and claims she was threatened "by the racist Hascheff."76 Mr. Beavers and Fennemore                             will
t6     be responding to the Complaint, which they believe is vexatious.

1',z                  To date, Ms. Smith has attacked: (1) Caesars and PHWLV (alleging that they terminated

18     Ms. Peruzar's employment "based solely on the fact that she was African American"TT and that

19     Caesars and             PHWLV filed an application for                  a temporary protective order against   Ms. SInith in   a

20     "hate-filled, retaliatory agendo'"); (2) Samantha Radak, the individual who informed Ms. Peruzar

2l     that her employment was terminated (Ms. Radak received various emails and social media posts,

))
       61
23          ld. at2:14-17.
       6E
            Id   at 2:   l8   and   tr.   I   .

24     6e
          Id.    at2:18-20.
       1o
          Id.    at2:18.
       1t Id.    at2]2l.
25
       12
          ld.    at2:23-25.
26     73
            /d   at 3:l l-15.
       7a                                         No. A-19-803954-C, attached as Erhibit 28.
            See Complaint in Case
27     ?5
            d    ar
                  {1     10, 20.
       16
            ld. at116.
28     '18 ECF No. I in the Feruremore                     Action, at 5:4-5.
            Id. at 6:5-6.

                                                                                - 1l -
       Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 14 of 15




  I     many sent through pseudonyms, calling Ms. Radak "racist,"               a   "bigot,"   a   "piece oftrash,,, and saying
  ,)
        "b*tch die'7e) (3) Fennemore (alleging that Fennemore has a "hate of African Americans in
  3     general"to and calling the law firm "an organized ring of white-collar thugs,"8l who are "no

  4     different from white supremacists" s2); (4) Ms. Pierce (asserting in a publicly-filed affidavit that

  5     "Attorney Shannon Pierce (ifshe can even be called that) is a lying, lonely, bitter old woman and

  6     it   seems as though she has a cognitive deficiency"83 and calling Ms. Pierce "one of those disgraces

  7     to the professional community."'n ); (5) Fermemore's counsel (asserting that "These people
  8     [Fennemore and its counsel] obviously have            a   problem with African Americans and are no different

 9      from white supremacists as evidenced by their hateful rhetoric and continued malicious actions,"E5

l0      calling counsel bottom-feeders,86 stating that counsel "have no moral or ethical compass,"87 calling

ll      counsel "quite the miniature pest"88 and threatening to "not aruroy [Ms. Smith] past [her] threshold,

l2      which is very minimal"te and including a drawing stating that short people are "closer to hell."s);

t3      (6) the Justice Court judges, includins this Court (Ms. Smith asserts without any evidentiary

t4      support that "the justice court judges that issued automatic temporary orders are currently under

15      investigation. . .."e1 and repeatedly refened to Justice Hascheff as a "white racist"e2); and most

l6      currently, (7) the Court, as outlined above.

t7                 For each of these reasons, this Court should enter a Temporary Protective Order against

t8      Adverse Pa(y requiring that Adverse Party refrain from contacting, intimidating, threalening or

19      otherwise interfering with Mr. Beavers and/or other persons identified in the Application, either

20

2t
        7e Ex. 2, at its Exhibit 2
)')     80 ECF No. I inthe Fennemore      Action, al3;14.
        rr  ECF No. 2t in the Fennemore Aation, at 5:6.
        3'z
23          ECF No. 55 in the Pierce Action, al 17 :22-23.
        33 Ex. 4, at
                     tfl,
        E4
24         ld.
        t5 ECF No. 55 in the Pierce Action, at 17:22-23.
25      e    ECF No. 40 in the Fennemore Action, at 2:5.
        8? ECF No.    40 in the Ferlllemore Action,at2:l.
        8r   .iee October 15, 2019 Correspondence from Latonia Smith to Alex Fugazzi, attached as Exhibit 29.
26
        8e
             ld.
27      *    ld.
        etECFNo.2lintheFennemoreActionat22:7-l0,DespiteMs.Smith'scontentions,theJusticeCoutheardevidence
28      on both hearings before issuing temporary protective orders against Ms. Smith.
        '    Ex.28 at llll 10, 16,20.

                                                                  -12-
     Case 2:19-mj-00847-BNW Document 11-1 Filed 11/08/19 Page 15 of 15




 I    directly or through an agent. The Court should further require Adverse Party to stay away from the
 )    places listed in the Application, including Mr. Beavers'home and place of employment.

 3           The Court should     firther   set a hearing date for an Extended Order as soon as possible.

 4

 5           Dated this   5t   day ofNovember, 2019.
                                                                    Respectfirl ly Submitted   :
 6

 7
                                                                    /s/ Richard A.
 8                                                                  RICHARD A. SCHONFELD, ESQ,
                                                                    Nevada Bar No, 681   5
 9                                                                  CHESNOFF & SCHONFELD
                                                                    520 S. 4n Street
l0                                                                  Las Vegas, Nevada 89101
ll                                                                  rschonfeld@cslawoffi ce. net
                                                                    (702) 384-ss63
t2                                                                  Attomey for Wade Beavers

l3
t4
15

t6
t7

18

t9
20

2l
))
a)

24

25

26

27

28


                                                         -   13 -
